                 Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 1 of 22 Page ID #:1


            1       SCOTT A. EDELMAN, SBN 116927
                      sedelman@gibsondunn.com
            2       GIBSON, DUNN & CRUTCHER LLP
                    2029 Century Park East
            3       Suite 4000
                    Los Angeles, CA 90067-3026
            4       Telephone: 310.552.8500
                    Facsimile: 310.551.8741
            5
                    THEODORE J. BOUTROUS, JR., SBN 132099
            6         tboutrous@gibsondunn.com
                    PERLETTE MICHÈLE JURA, SBN 242332
            7         pjura@gibsondunn.com
                    JEREMY S. SMITH, SBN 283812
            8         jssmith@gibsondunn.com
                    GIBSON, DUNN & CRUTCHER LLP
            9       333 South Grand Avenue
                    Los Angeles, CA 90071-3197
          10        Telephone: 213.229.7000
                    Facsimile: 213.229.7520
          11
                    Attorneys for Churchill Downs Technology
          12        Initiatives Company
          13
          14                              UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
          15                                   WESTERN DIVISION
          16
          17        Churchill Downs Technology Initiatives     CASE NO. 2:21-CV-00986
                    Company,
          18                                                   COMPLAINT FOR DECLARATORY
                                      Plaintiff,               AND INJUNCTIVE RELIEF
          19
                          v.                                   REDACTED VERSION OF
          20                                                   DOCUMENT PROPOSED TO BE
                    Thoroughbred Owners of California,         FILED UNDER SEAL
          21
                                      Defendant.
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 2 of 22 Page ID #:2


            1             Plaintiff Churchill Downs Technology Initiatives Company (“Churchill Downs
            2       Technology”) files this Complaint for declaratory and injunctive relief and alleges:
            3                                         INTRODUCTION
            4             1.     Churchill Downs Technology is a wholly-owned subsidiary of Churchill
            5       Downs Incorporated, a leader in the horse racing industry. Churchill Downs
            6       Technology has provided online and telephonic wagering services to California
            7       residents for more than a decade. Churchill Downs Technology’s future in California,
            8       and the funding it generates within and for the State of California, is now threatened.
            9             2.     In December 2020, Churchill Downs Technology entered into a contract
          10        with Los Angeles Turf Club, Incorporated d/b/a Santa Anita Park (“Santa Anita
          11        Park”), providing Churchill Downs Technology the right to accept online wagers from
          12        California residents and collect a fee of % for all bets placed on its website,
          13        www.TwinSpires.com, and         % for all bets placed on its other website,
          14        www.BetAmerica.com.
          15              3.     Defendant Thoroughbred Owners of California (“TOC”) is not a party to
          16        that agreement. However, TOC is unhappy with the deal struck by Churchill Downs
          17        Technology and Santa Anita Park because it believes that thoroughbred owners should
          18        receive more money even though these rates have been in place for almost a decade
          19        and California’s horseracing industry already retains a large majority of the revenue
          20        generated from online wagers.
          21              4.     Dissatisfied with getting the lion’s share of revenue, TOC is attempting to
          22        utilize a statute—California Business & Professions Code section 19604—to force
          23        Churchill Downs Technology into binding arbitration. Specifically, TOC is
          24        demanding that an arbitrator rule that Churchill Downs Technology is only entitled to
          25        4.1%—not the amounts ( % and         %) that Santa Anita contracted for Churchill
          26        Downs Technology to receive from wagers placed by California residents. This
          27        change would cost Churchill Downs Technology millions of dollars and upset almost a
          28        decade of an established course of dealing between the contracting parties. While the

Gibson, Dunn &
Crutcher LLP                                                    2
                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 3 of 22 Page ID #:3


            1       difference in percentages may at first seem insignificant, they are worth millions of
            2       dollars. That is because the vast majority (approximately 80%) of the wagered dollars
            3       must go back to the public. So any reduction in the percentages, even just a tenth of a
            4       percentage, has a significant impact on Churchill Downs Technology’s ability to
            5       operate in California.
            6             5.        As far as Churchill Downs Technology is aware, arbitration under this
            7       statute has never been invoked, and it cannot be invoked in this way against Churchill
            8       Downs Technology without violating the United States and California Constitutions:
            9             6.        First, Section 19604 provides no standard whatsoever for how the
          10        arbitrator determines whether to honor the percentage that Santa Anita Park and
          11        Churchill Downs Technology contractually agreed to. All it says is that the arbitrator
          12        is “required to choose between” the amount in the contract and the amount demanded
          13        by the horsemen’s association (here TOC). There is nothing in the statute to tell the
          14        arbitrator how to make that choice. This violates the Due Process Clauses of the
          15        United States and California Constitutions.
          16              7.        Second, Section 19604 lacks the procedural protections necessary to
          17        ensure Churchill Downs Technology’s constitutional rights are not violated. The
          18        statute provides no right to judicial review and requires the process be completed in
          19        just 60 days. The statute requires that the “arbitration shall be held as promptly as
          20        possible, but in no event more than 60 days following the demand for that arbitration”
          21        and it makes the arbitrator’s rushed and standard-less decision “final and binding on
          22        the parties.”
          23              8.        Moreover, Churchill Downs Technology never agreed to this arbitration
          24        scheme; it has been unilaterally imposed by statute which forces Churchill Downs
          25        Technology to choose between three fundamentally unfair options: accepting the lower
          26        rate proposed by TOC, abandoning its hub agreement with Santa Anita Park, or
          27        proceeding to arbitration. In other words, Churchill Downs Technology has to
          28        abandon the millions of dollars it invested in its business in California and the rights it

Gibson, Dunn &
Crutcher LLP                                                     3
                                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 4 of 22 Page ID #:4


            1       has under contract, or it has to proceed to a standard-less but binding arbitration. This
            2       violates the Due Process Clauses of the United States and California Constitutions.
            3             9.     Third, Section 19604 allows a third party to use its provisions to disrupt
            4       and deprive Churchill Downs Technology of the benefit of its bargain under its
            5       contract with Santa Anita Park. Again, the statute forces two contracting parties into
            6       one of three untenable options: accept the lower rate proposed by a stranger to the
            7       contract, abandon their hub agreement based on the demand of a stranger to the
            8       contract, or proceed to binding arbitration with a stranger to the contract. This violates
            9       the Due Process and Contract Clauses of the Unites States and California
          10        Constitutions.
          11              10.    For each of these reasons, individually and collectively, Churchill Downs
          12        Technology asks this Court to declare that TOC’s invocation of California Business
          13        and Professions Code section 19604 is invalid and unenforceable against Churchill
          14        Downs Technology, including the provisions requiring that Churchill Downs
          15        Technology accept a lower hub fee rate as proposed by TOC, abandon its hub
          16        agreement with Santa Anita Park, or proceed to arbitration, as well as injunctive relief
          17        prohibiting TOC’s invocation of Section 19604.
          18                                   JURISDICTION AND VENUE
          19              11.    This case raises questions under the Constitution of the United States and
          20        thus this Court has jurisdiction over all claims for relief pursuant to 28 U.S.C. § 1331.
          21        Additionally, the parties are completely diverse from one another and the amount in
          22        controversy exceeds $75,000 and thus the court has jurisdiction over all claims under
          23        28 U.S.C. § 1332.
          24              12.    Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202, as well as
          25        Federal Rule of Civil Procedure 57.
          26              13.    Injunctive relief is authorized under Federal Rule of Civil Procedure 65.
          27              14.    Venue is proper in this district under 28 U.S.C. § 1391(b).
          28

Gibson, Dunn &
Crutcher LLP                                                    4
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 5 of 22 Page ID #:5


            1             15.    An actual controversy exists between the parties concerning Section
            2       19604’s arbitration provisions. A declaration that TOC’s invocation of California
            3       Business and Professions Code section 19604 is invalid and unenforceable against
            4       Churchill Downs Technology, including the provisions requiring that Churchill Downs
            5       Technology accept a lower hub fee rate as proposed by TOC, abandon its hub
            6       agreement with Santa Anita Park, or proceed to arbitration, as well as injunctive relief
            7       prohibiting TOC’s invocation of Section 19604 would resolve the controversy.
            8        NATURE OF DISPUTE & GOVERNING CONSTITUTIONAL PRINCIPLES
            9             16.    This action seeks declaratory and injunctive relief prohibiting TOC from
          10        invoking Section 19604 to force Churchill Downs Technology to accept a lower hub
          11        fee rate, abandon its hub agreement with Santa Anita Park, or proceed to binding
          12        arbitration pursuant to Section 19604. Section 19604 deprives Plaintiff Churchill
          13        Downs Technology of its due process rights under both the United States and
          14        California Constitutions and substantially impairs its right to contract in violation of
          15        the Contracts Clauses of the United States and California Constitutions.
          16              17.    Under both the Due Process Clause of the United States Constitution and
          17        the Due Process Clause of the California Constitution, the states shall not “deprive any
          18        person of life, liberty, or property, without due process of law[.]” U.S. Const. amend.
          19        XIV, § 1; Cal. Const. art. I, § 7. The California Constitution provides even greater
          20        protections than the federal constitution with respect to deprivation of life, liberty, or
          21        property. See People v. Ramirez, 25 Cal. 3d 260, 267-68 (1979); People v. Bedrossian,
          22        20 Cal. App. 5th 1070, 1074 (2018). “[T]he prohibition against the deprivation of
          23        property without due process of law reflects the high value, embedded in our
          24        constitutional and political history, that we place on a person’s right to enjoy what is
          25        his, free of governmental interference.” Fuentes v. Shevin, 407 U.S. 67, 81 (1972)
          26              18.    Additionally, both the United States and California Due Process Clauses
          27        require that laws “provide explicit standards for those who apply them. A vague law
          28        impermissibly delegates basic policy matters . . . for resolution on an ad hoc and

Gibson, Dunn &
Crutcher LLP                                                     5
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 6 of 22 Page ID #:6


            1       subjective basis with the attendant dangers of arbitrary and discriminatory
            2       application.” Grayned v. City of Rockford, 408 U.S. 104, 108-109 (1972); see also
            3       Tobe v. City of Santa Ana, 9 Cal. 4th 1069, 1106-07 (1995). “[A] statute which either
            4       forbids or requires the doing of an act in terms so vague that [people] of common
            5       intelligence must necessarily guess at its meaning and differ as to its application,
            6       violates the first essential of due process of law.” Connally v. Gen. Constr. Co., 269
            7       U.S. 385, 391 (1926).
            8             19.    Moreover, the Contracts Clauses of the California and United States
            9       Constitutions protect the right to contract by declaring that no state may pass a law
          10        “impairing the Obligation of Contracts.” U.S. Const., art. I, § 10; Cal. Const, art I, § 9.
          11        The Contracts Clauses prohibit the government from passing laws that substantially
          12        impair a private contractual relationship in the absence of a significant and legitimate
          13        public purpose. Energy Reserves Grp., Inc. v. Kansas Power & Light Co., 459 U.S.
          14        400, 411 (1983); see also Alameda Cty. Deputy Sherif’s Ass’n v. Alameda Cty.
          15        Employees’ Ret. Ass’n, 9 Cal. 5th 1032, 1074-75 (2020).
          16                                            THE PARTIES
          17              20.     Plaintiff Churchill Downs Technology’s parent company, Churchill
          18        Downs Incorporated, is a leader in the horseracing industry and the owner of a number
          19        of racetracks in multiple states, including the world-famous Churchill Downs
          20        Racetrack in Louisville, Kentucky that hosts the iconic Kentucky Derby. Churchill
          21        Downs Technology has two websites, TwinSpires.com and BetAmerica.com, which
          22        provide California residents with access to horse races all over the country and the
          23        world.
          24              21.    Churchill Downs Technology is incorporated in Delaware and has its
          25        principal place of business in Kentucky.
          26              22.    Defendant TOC is a horsemen’s organization that represents thoroughbred
          27        owners in California. TOC is incorporated in California and has its principal place of
          28        business in Arcadia, California.

Gibson, Dunn &
Crutcher LLP                                                    6
                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 7 of 22 Page ID #:7


            1                                                  FACTS
            2                                    Horse Racing in California
            3             23.    Every year, billions of dollars are wagered by horseracing fans, all
            4       throughout the country, on races both inside and outside of California. The sport is
            5       one proudly entrenched in California’s history and authorized by the State’s
            6       Constitution. Cal. Const. art. IV. § 19.
            7             24.    With the advent of enabling technology, and facing difficulties sustaining
            8       racing within the State, the California legislature enacted AB 471 in 2002. The bill,
            9       which became Section 19604, authorized for the first time online and telephonic
          10        wagering on horse races, so that California residents could place wagers on horse races
          11        occurring anywhere in the country.
          12              25.    For example, a resident in California can safely and legally place a bet on
          13        a horse running in the Kentucky Derby by utilizing the website www.TwinSpires.com.
          14              26.    Online and telephonic wagering, known as advanced deposit wagering
          15        (“ADW”), has transformed horse racing in the State, and allowed the many
          16        stakeholders involved in horse racing to continue to prosper. This has been
          17        particularly true since the beginning of the COVID-19 pandemic, which led to limited
          18        races and limited spectators for months.
          19              27.    ADW providers, such as TwinSpires and BetAmerica, make significant
          20        investments in technology, marketing, and customer service to bring horse racing to as
          21        many fans possible, attract new fans, and make wagering on horses fun and easy.
          22              28.    During the COVID-19 pandemic, the ADW distribution not only kept
          23        fans engaged when they could not otherwise go to a race track, but also attracted and
          24        created many new fans of horseracing.
          25              29.    Rather than appreciating this necessary and growing distribution outlet,
          26        TOC has treated the ADW providers as competition, not as valued partners. This is
          27        bad for horse racing fans and horseracing as a whole.
          28

Gibson, Dunn &
Crutcher LLP                                                     7
                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 8 of 22 Page ID #:8


            1                    The Economics of Horse Racing and the Statutory Scheme
            2              30.    The vast bulk of every wager placed on horse racing in California—
            3       approximately four out of every five dollars—is returned to customers who place the
            4       winning bets. With approximately 80% returned to racing fans, that leaves
            5       approximately 20% for the horseracing industry to compensate the track conducting
            6       the races, the horsemen (horse owners, trainers, jockeys, etc.) racing, and the wagering
            7       outlet accepting the wagers and servicing the customers.
            8              31.    TOC offers the following graphic on its website to illustrate how wagered
            9       dollars are divided up in California:1
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20               32.    The percentage of wagering that an ADW provider licensed in California
          21        receives from wagers placed by California residents on out-of-state races is determined
          22        by an agreement known as a “hub agreement.” Pursuant to Section 19604, a hub
          23        agreement is the written agreement providing for contractual compensation (a.k.a., the
          24        “hub fee”) to ADW providers for wagers placed by California residents on races
          25
          26
          27         1
                         Thoroughbred Owners of California, Who Gets What: Where the Wagering Dollar
                         Goes (2016), https://www.toconline.com/wp/wp-
          28             content/uploads/2016/02/WhoGetsWhatSingles.pdf (last visited Feb. 2, 2021 12:45
                         PM).
Gibson, Dunn &
Crutcher LLP                                                   8
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 9 of 22 Page ID #:9


            1       conducted outside of California. Cal. Bus. & Prof. Code § 19604(a)(7). By statute, the
            2       hub fee may not exceed 6.5% of the handle, or amount wagered. Id. § 19604(a)(5).
            3             33.       Since approximately 80% must go back to the customers placing winning
            4       bets and the ADW providers cannot retain more than 6.5% of the wagers by California
            5       law, that leaves at least 13.5% for other stakeholders, including racetracks, the
            6       horsemen running the races, and horsemen organizations. See Cal. Bus & Prof. Code §
            7       19604(a)(5), (f).
            8             34.       Horsemen’s organizations are recognized by the California Horse Racing
            9       Board as responsible for negotiating the amount paid to the owners of racing horses for
          10        participating in a given race, known as “purses.” Cal. Bus. & Prof. Code §
          11        19604(a)(6). (TOC is a horsemen’s organization.)
          12              35.       Racing associations and fairs are the organizations responsible for
          13        conducting live horse races in California. (Santa Anita Park is a California racing
          14        association.)
          15              36.       Under Section 19604, an ADW provider, such as Churchill Downs
          16        Technology, can choose to enter into a hub agreement with an organization that
          17        conducts live horse races in California—that is, a racing association or fair—or a
          18        horsemen’s organization, or both. See Cal. Bus. & Prof. Code § 19604(b)(2)(B). For a
          19        racing association or fair to be eligible to enter into a hub agreement with an ADW
          20        provider, the racing association or fair must conduct at least five weeks of live horse
          21        races on the breed of horse. Id. § 19604(b)(2)(B).
          22              37.       If an ADW provider chooses to enter a hub agreement with only a racing
          23        association (or fair), Section 19604 requires the signatories to provide a copy of the
          24        hub agreement to the horsemen’s organization within five days. Cal. Bus. & Prof.
          25        Code § 19604(b)(2)(D).
          26                                   Section 19604’s Arbitration Scheme
          27              38.       If the horsemen’s organization dislikes the signatories’ contractually
          28        agreed-upon hub fee, the statute provides that the horsemen’s organization may issue a

Gibson, Dunn &
Crutcher LLP                                                      9
                                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 10 of 22 Page ID #:10


            1    written demand for arbitration and propose an alternate fee within ten days of receipt
            2    of the hub agreement. Cal. Bus. & Prof. Code § 19604(b)(2)(D). According to the
            3    statute, the ADW provider has only three untenable choices if a horsemen organization
            4    complains: (1) abandon the hub agreement altogether; (2) accept the horsemen’s
            5    organization’s alternate fee; or (3) proceed to arbitration under the statute. Id.
            6           39.    If the ADW provider wants to preserve its contract, then its only option is
            7    to proceed to arbitration. Section 19604 requires that the arbitration must be held
            8    within 60 days of the horsemen’s organization’s demand for arbitration. Cal. Bus &
            9    Prof. Code § 19604(a)(8)(C). The statute further provides that the arbitration must be
          10     administered by the Judicial Arbitration and Mediation Services (“JAMS”) pursuant to
          11     its Streamlined Arbitration Rules and Procedures. Id.
          12            40.    Section 19604 further dictates that “the arbitrator shall be required to
          13     choose between the contractual compensation of the hub agreement agreed to by the
          14     ADW provider or whatever different terms for the hub agreement were proposed by
          15     the party requesting the hub agreement arbitration.” Cal. Bus & Prof. Code §
          16     19604(a)(8)(C). But it does not provide any standard for how the arbitrator chooses
          17     between the contractual compensation specified in the disputed hub agreement and the
          18     alternate fee proposed by the horsemen’s organization. See id.
          19            41.    Section 19604 mandates that any arbitrator’s decision is “final and
          20     binding” on the parties and provides for no right of meaningful judicial review. Cal.
          21     Bus & Prof. Code § 19604(a)(8)(C). While the statute expressly provides the right “to
          22     bring an action in state court . . . to enforce the decision of the arbitrator,” it fails to
          23     provide any mechanism for Churchill Downs Technology or TOC to seek judicial
          24     review. See id. There is not even a mechanism to move to vacate an arbitration award
          25     that is arbitrary, capricious, or procured by fraud. See id.
          26            42.    Other California statutory arbitration schemes explicitly provide for an
          27     appeals process or other mechanism for judicial review of an arbitration award. For
          28     example, Section 25000.2 of the California Business and Professions Code requires

Gibson, Dunn &
Crutcher LLP                                                   10
                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 11 of 22 Page ID #:11


            1    that beer distributors undergo a mandatory arbitration process if there is a dispute over
            2    the fair market value of beer distribution rights. Cal. Bus. & Prof. Code § 25000.2(f).
            3    The statute provides that the “decision of the arbitrator shall be final and binding on
            4    the parties unless notice of appeal is filed within 10 business days after service of the
            5    arbitration award[.]” Id. § 25000.2(f)(5) (emphasis added). Further, “[u]pon filing
            6    of the appeal, the court shall review the arbitration award for errors of fact or law by
            7    determining whether the award is supported by the sufficiency of the evidence
            8    presented at the arbitration.” Id. (emphasis added). Section 19604 contains no such
            9    safeguards.
          10           43.     Several other California statutes also provide for judicial review of an
          11     arbitration award made pursuant to statute. For example, California law requires
          12     arbitration of certain civil disputes where the amount in controversy does not exceed
          13     $50,000. Cal. Civ. Proc. Code § 1141.11(a). That arbitration scheme provides that
          14     “[a]n arbitration award shall be final unless a request for a de novo trial or a request of
          15     dismissal in the form required by the Judicial Council is filed within 60 days after the
          16     date the arbitrator files the award with the court.” Id. (emphasis added). Further, the
          17     statute provides that “[a]ny party may elect to have a de novo trial, by court or jury,
          18     both as to law and facts.” Id. § 1141.20(b). Similarly, the statutory arbitration scheme
          19     relating to disputes over garment manufacturing provides that “[w]ithin 10 days of
          20     receipt of notice of the award, the party or parties who are required to comply with the
          21     terms of the award shall so comply and file proof of such compliance with the
          22     commissioner or shall file a notice of appeal with the superior court[.]” Cal. Lab.
          23     Code § 2691 (emphasis added). Section 19604 has nothing similar.
          24           44.     Further, Section 19604 does not even incorporate the protections afforded
          25     to arbitration awards made under the California Arbitration Act (“CAA”), such as the
          26     ability to move to vacate the award on grounds of fraud. See Cal. Bus. & Prof. Code §
          27     19604. The CAA provides that an arbitration award may be vacated if, (1) “[t]he
          28     award was procured by corruption, fraud or other undue means; (2) [t]here was

Gibson, Dunn &
Crutcher LLP                                                 11
                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 12 of 22 Page ID #:12


            1    corruption in any of the arbitrators; (3) [t]he rights of the party were substantially
            2    prejudiced by misconduct of a neutral arbitrator; [or] (4) [t]he arbitrators exceeded
            3    their powers and the award cannot be corrected without affecting the merits of the
            4    decision upon the controversy submitted.” Cal. Civ. Proc. Code § 1286.2(a)(1)-(4).
            5    Other California mandatory arbitration schemes explicitly incorporate protections
            6    under the CAA, see, e.g., Cal. Bus. & Prof. Code § 25000.2(f)(5), but not Section
            7    19604.
            8          45.    California courts have recognized the importance of these judicial
            9    safeguards in the context of statutory arbitration schemes. See Bayscene Resident
          10     Negotiators v. Bayscene Mobilehome Park, 15 Cal. App. 4th 119, 133-34 (1993) (“The
          11     Legislature’s failure to impose binding arbitration on nonconsenting parties evidences
          12     a valid concern for preserving a parties right to due process through access to the
          13     courts.”).
          14     TOC Tries to Shakedown Churchill Downs Technology & Demands Arbitration
          15           46.    On October 28, 2020, TOC Chief Executive Officer, Greg Avioli asked
          16     Mike Ziegler, Churchill Downs Incorporated’s then Executive Director of Racing, to
          17     “voluntarily return the equivalent of 1% of the total” amounts generated from
          18     California residents wagering on Churchill Downs Technology’s platforms in 2020. In
          19     addition, Mr. Avioli proposed that all ADW providers agree to a 3.0% hub fee for the
          20     2021-2022 term—a rate Churchill Downs Technology has never agreed to in its
          21     history of operating in California. Indeed, at such a rate, Churchill Downs Technology
          22     would be operating at a significant loss, and it would make little sense to do business
          23     in California or with California residents. TOC threatened that if Churchill Downs
          24     Technology did not comply with its “voluntary” request, it would demand arbitration
          25     pursuant to Section 19604.
          26           47.    Contrary to Mr. Avioli’s false characterization, the revenue ADW
          27     providers earned in 2020 was not a “windfall,” but the result of increased demand for
          28     online wagering. There is simply no basis for TOC to earn more money when

Gibson, Dunn &
Crutcher LLP                                                 12
                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 13 of 22 Page ID #:13


            1    California’s horse-racing industry already retains a large majority of the revenue
            2    generated from online wagers. TOC has not contributed a single cent or ounce of
            3    effort in 2020 to the efforts and success of www.TwinSpires.com and
            4    www.BetAmerica.com, and has no right to a greater portion of their revenue.
            5           48.    Although TOC wishes to confuse the issue to make it appear more
            6    sympathetic, California law already ensures that TOC is handsomely compensated any
            7    time a wager is placed on races occurring inside or outside of California. Indeed,
            8    Section 19604 ensures the California horse racing industry, including TOC, receives
            9    the majority of the money available, after winning bets are paid out, earned from a
          10     race, and that the California horsemen and horsemen organizations do far better than
          11     their colleagues in every other state or nearly every other state.
          12            49.    When an ADW accepts wagers from California residents on an out-of-
          13     state race, the track hosting that race, which is not in California, also collects a “host
          14     fee” as compensation for conducting it. California law caps the host fee amount at just
          15     3.5%, in addition to capping the hub fee rate. Cal. Bus. & Prof. Code §
          16     19604(a)(5)(A)-(B). By capping the out-of-state track’s host fee and the ADW
          17     provider’s hub fee, Section 19604 ensures that California’s horsemen groups and
          18     racing associations receive the vast bulk of revenue earned from wagers placed by
          19     California residents, regardless of where the race actually takes place. In this way,
          20     Section 19604 allows the California horse racing industry to collect the majority of
          21     revenue from California residents’ wagers, even when other states’ horse racing
          22     industries have done all of the work to conduct the race and facilitate the wagering in
          23     the first place.
          24            50.    Given the false premises in TOC’s letter, the handsome compensation
          25     already provided to the California horse racing industry, TOC’s unreasonable
          26     demands, and the additional value provided by ADW providers, Churchill Downs
          27     Technology did not agree to TOC’s demand for a 1% “return” of money it was never
          28

Gibson, Dunn &
Crutcher LLP                                                 13
                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 14 of 22 Page ID #:14


            1    entitled to, nor its demand that Churchill Downs Technology accept a substantially
            2    lower hub fee in 2021.
            3          51.    Instead, Santa Anita Park and Churchill Downs Technology negotiated
            4    and agreed to a hub agreement for 2021 (the “Hub Agreement”), which set the hub
            5    fees to be paid for wagers placed by California residents on out-of-state races through
            6    Twinspires.com and BetAmerica in 2021. Recognizing the enormous value that
            7    Churchill Downs Technology brings by operating and marketing its popular websites,
            8    Santa Anita Park agreed that Churchill Downs Technology should receive a fee of %
            9    for all bets placed on its website, www.TwinSpires.com, and       % for all bets placed
          10     on its other website, www.BetAmerica.com. These rates were far below the statutory
          11     maximum of 6.5%. Cal. Bus & Prof. Code § 19604(a)(5)(A). A copy of the executed
          12     agreement, dated December 22, 2020, is attached as Exhibit A (“2021 Churchill
          13     Downs Technology Initiatives Company and Santa Anita Park Executed Hub
          14     Agreement”).
          15           52.    After Churchill Downs Technology reached its agreements with Santa
          16     Anita Park as to its 2021 hub fees, Churchill Downs Technology provided a copy of
          17     the Hub Agreement to TOC, as required under Section 19604. Cal. Bus. & Prof. Code
          18     § 19604(b)(2)(D).
          19           53.    Despite the fact that rates agreed to by Churchill Downs Technology and
          20     Santa Anita Park were significantly below the statutory maximum—         % and     %
          21     less respectively— and on par with the historical rates for Churchill Downs
          22     Technology, TOC remained determined to lower it further. The same day that TOC
          23     received a copy of the hub agreement, Mr. Avioli demanded that Churchill Downs
          24     Technology voluntarily return approximately 0.9% of its 2020 handle, equal to $1.23
          25     million, and reiterated TOC’s intent to use Section 19604’s arbitration provisions to set
          26     a hub fee rate of 4.1% or lower.
          27           54.    Churchill Downs Technology refused. Agreeing to such a proposal would
          28     jeopardize the continued operation of Churchill Downs Technology’s business in

Gibson, Dunn &
Crutcher LLP                                               14
                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 15 of 22 Page ID #:15


            1    California and establish a dangerous precedent that will continue to unfairly hurt out-
            2    of-state interests.
            3            55.   On December 31, 2020, TOC sent two letters to Churchill Downs
            4    Technology, one for Twinspires.com and the other for BetAmerica. The letters
            5    demanded that Churchill Downs Technology pick one of three options: (1) abandon its
            6    hub agreement with Santa Anita Park; (2) accept an alternate hub fee of 4.1%; or
            7    (3) proceed with a hub agreement arbitration. Copies of these letters are attached as
            8    Exhibit B (“TOC Demand for Hub Agreement Arbitration – Bet America”) and
            9    Exhibit C (“TOC Demand for Hub Agreement Arbitration – Twinspires”).
          10             56.   On January 13, 2021, TOC filed a demand for arbitration with JAMS,
          11     purporting to officially start the 60-day clock on a rushed arbitration process. Cal.
          12     Bus. & Prof Code § 19604(a)(8)(C); see Judicial Arbitration and Mediation Services,
          13     Streamlined Arbitration Rules and Procedures, Rule 5 (Commencing an Arbitration
          14     and Service), https://www.jamsadr.com/rules-streamlined-arbitration/. A copy of the
          15     JAMS Demand for Arbitration is attached as Exhibit D. JAMS Streamlined
          16     Arbitration Rules and Procedures is attached as Exhibit E. 2
          17             57.   Under Section 19604, Churchill Downs Technology now faces nothing
          18     but untenable options. It could abandon the hub agreement, meaning all of its
          19     investment in building and promoting its websites in California will be lost. It could
          20     accept TOC’s unreasonable and unsustainable hub fee, which would effectively cause
          21     the same result since it is highly questionable that Churchill Downs Technology can
          22     profitably operate at 4.1%. Or it could go to a binding, unconscionable arbitration
          23     process, which would deprive Churchill Downs Technology of its right to access the
          24     courts, force it into a rushed process without any standards guiding the arbitrator’s
          25     decision, and allow a third-party to use California law to upend its contractual rights
          26
          27
                  2
                      Additionally, TOC has already threatened to attempt to use these arbitration
          28          provisions in future years. This sets the stage for a continuous, protracted, and
                      inefficient legal dispute between TOC and Churchill Downs Technology.
Gibson, Dunn &
Crutcher LLP                                                 15
                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 16 of 22 Page ID #:16


            1    with Santa Anita Park. Lacking clarity, and recognizing that none of “options”
            2    provided by Section 19604 were actually fair or viable choices, Churchill Downs
            3    Technology was forced to bring this lawsuit, seeking a declaration that TOC cannot
            4    force it to proceed to a fundamentally unfair and unconstitutional scheme and
            5    enjoining the organization from utilizing Section 19604 to force Churchill Downs
            6    Technology to choose between abandoning its agreement, submitting to TOC’s
            7    proposed rate, or arbitrating.
            8                                           COUNT I
            9     Declaratory and Injunctive Relief: The Arbitration Provisions of Section 19604
          10         are Invalid and Unenforceable against Churchill Downs Technology and it
          11                                 Cannot be Compelled to Arbitrate
          12           58.    Plaintiffs incorporate here by reference paragraphs 1 through 57, as if
          13     fully set forth herein.
          14           59.    Section 19604’s provisions requiring that Churchill Downs Technology
          15     choose between a lower hub fee rate as proposed by TOC, abandoning its hub
          16     agreement with Santa Anita Park, or proceeding to arbitration, are invalid and
          17     unenforceable because they do not comport with the constitutional protections afforded
          18     under the United States Constitution and the California Constitution.
          19           60.    The provisions, as written, threaten to severely impair Churchill Downs
          20     Technology’s carefully negotiated Hub Agreement with Santa Anita Park.
          21           61.    The provisions allow a third-party, non-signatory to the Hub Agreement,
          22     to deprive Churchill Downs Technology of its contracted-for hub fee.
          23           62.    Moreover, the arbitration provisions provide no guidance to the arbitrator
          24     on how she or he is to resolve the dispute between the parties and reach a fair,
          25     impartial, and equitable solution. As such, any decision the arbitrator reaches would
          26     necessarily be arbitrary.
          27           63.    The arbitration provisions also lay out an inherently unfair procedural
          28     mechanism that restricts Churchill Downs Technology to fewer than 60 days to

Gibson, Dunn &
Crutcher LLP                                                16
                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 17 of 22 Page ID #:17


            1    prepare its defense, with no guidelines to indicate what documents, evidence, or
            2    testimony to present.
            3          64.    Churchill Downs Technology never consented to this statutory scheme; it
            4    has been unilaterally imposed by statute without any opportunity for Churchill Downs
            5    Technology to protect its constitutional rights and ensure a fair process, rendering the
            6    scheme unconscionable.
            7          65.    Finally, in the event that an arbitrator reaches a decision over the hub fee
            8    dispute, Churchill Downs Technology risks being forced to abide by the arbitrator’s
            9    unconstitutional award without any means for meaningful judicial review.
          10                                            COUNT II
          11        Declaratory Relief: Violation of the U.S. Constitution’s Due Process Clause
          12           66.    Plaintiffs incorporate here by reference paragraphs 1 through 65, as if
          13     fully set forth herein.
          14           67.    Section 19604 violates Churchill Down’s rights founded in the Due
          15     Process Clause of Section 1 of the Fourteenth Amendment to the United States
          16     Constitution.
          17           68.    Section 19604’s provisions requiring that Churchill Downs Technology
          18     choose between a lower hub fee rate as proposed by TOC, abandoning its hub
          19     agreement with Santa Anita Park, or proceeding to arbitration, are invalid and
          20     unenforceable because they do not comport with the constitutional protections afforded
          21     under the Due Process Clause of the United States Constitution.
          22           69.    The provisions, as written, threaten to severely impair Churchill Downs
          23     Technology’s carefully negotiated Hub Agreement with Santa Anita Park. The
          24     provisions allow a third-party, non-signatory to the Hub Agreement, to deprive
          25     Churchill Downs Technology of its contracted-for hub fee.
          26           70.    Moreover, the arbitration provisions allow a non-party to force one of the
          27     parties to a valid contract into a rushed 60-day arbitration process, thereby depriving
          28

Gibson, Dunn &
Crutcher LLP                                                17
                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 18 of 22 Page ID #:18


            1    the defendant of meaningful time to collect evidence; identify, hire, and prepare expert
            2    testimony; conduct proper discovery; and otherwise build a proper defense.
            3          71.    Section 19604’s arbitration provisions also empower the arbitrator to
            4    render a final and binding decision upon the parties without providing any kind of
            5    process for meaningful judicial review of the award.
            6          72.    Further, the arbitration provisions deprive the parties of the right to
            7    challenge an arbitration award that may be unlawful or not based on substantial
            8    evidence. They also provide no mechanism for judicial review or even to bring a
            9    motion to vacate an arbitration award based on fraud, deception, bias, or deceit.
          10           73.    As such, Section 19604 provides no judicial mechanisms to ensure the
          11     arbitration provisions have been carried out fairly, and Churchill Downs Technology
          12     will be deprived of its due process rights if forced to arbitrate the terms of its Hub
          13     Agreement.
          14           74.    Additionally, Section 19604 provides no standards whatsoever from
          15     which an arbitrator is to decide between the contractually-agreed upon hub fee and the
          16     alternate fee proposed by TOC. Section 19604 does not provide any factors at all for
          17     the arbitrator to consider when making its decision.
          18           75.    Nor does Section 19604 give Churchill Downs Technology any indication
          19     as to what evidence it should rely on to mount in its defense.
          20           76.    As such, Section 19604 fails to provide any standard for how the
          21     arbitrator will decide the dispute and will necessarily result in arbitrary decision-
          22     making.
          23           77.    For these additional reasons, Section 19604’s arbitration provisions
          24     deprive Churchill Downs Technology of its due process rights.
          25                                            COUNT III
          26     Declaratory Relief: Violation of the California Constitution’s Due Process Clause
          27           78.    Plaintiffs incorporate here by reference paragraphs 1 through 77, as if
          28     fully set forth herein.

Gibson, Dunn &
Crutcher LLP                                                 18
                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 19 of 22 Page ID #:19


            1          79.    For the same reasons set forth in Count II, the arbitration provisions of
            2    Section 19604 violate the Due Process Clause of Article I, Section 7 of the California
            3    Constitution.
            4                                           COUNT IV
            5         Declaratory Relief: Violation of the U.S. Constitution’s Contracts Clause
            6          80.    Plaintiffs incorporate here by reference paragraphs 1 through 79, as if
            7    fully set forth herein.
            8          81.    Churchill Downs Technology is party to a valid contract with Santa Anita
            9    Park. This contract establishes that as consideration for Churchill Downs
          10     Technology’s services as an ADW provider, Churchill Downs Technology will receive
          11     compensation in the form of a hub fee for wagers placed by California residents on
          12     out-of-state races through its platforms TwinSpires.com and BetAmerica.
          13           82.    If Section 19604 were enforced consistent with defendant’s intent,
          14     Churchill Downs Technology would be deprived of the benefit of its bargain under its
          15     contract with Santa Anita Park.
          16           83.    The hub fee rate is the central term of Churchill Downs Technology’s
          17     agreement with Santa Anita Park.
          18           84.    Yet, Section 19604 allows a stranger to the contract to use its provisions
          19     to disrupt and deprive Churchill Downs Technology of the benefit of its bargain under
          20     its contract with Santa Anita Park. Again, the statute allows a third party to force the
          21     two contracting parties into three untenable options: accept the lower rate proposed by
          22     a stranger to the contract, abandon its hub agreement based on the demand of a
          23     stranger to the contract, or proceed to binding arbitration with a stranger to the
          24     contract.
          25           85.    Section 19604’s arbitration provision also prevents the parties from
          26     safeguarding or restraining the rights held in the existing contract with Santa Anita
          27     Park, and imposes on the parties a binding proceeding, without judicial review, and
          28     without providing any standard to govern the proceedings.

Gibson, Dunn &
Crutcher LLP                                                19
                                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 20 of 22 Page ID #:20


            1          86.      Section 19604’s arbitration provisions serve no legitimate public purpose.
            2          87.      Even if the arbitration provisions served a legitimate public purpose,
            3    which they do not, they impose unreasonable conditions to adjust Churchill Downs
            4    Technology’s and Santa Anita Park’s rights and responsibilities. Furthermore, these
            5    unreasonable conditions are not of a character appropriate to any public purpose that
            6    might have justified the legislation’s adoption.
            7          88.      Section 19604 therefore violates the Contracts Clause of the United States
            8    Constitution.
            9                                            COUNT V
          10      Declaratory Relief: Violation of the California Constitution’s Contracts Clause
          11           89.      Plaintiffs incorporate here by reference paragraphs 1 through 88, as if
          12     fully set forth herein.
          13           90.      For the same reasons as described in Count IV, the arbitration provisions
          14     of Section 19604 violate Article I, Section 9 of the California Constitution, which
          15     provides that “law impairing the obligation of contracts may not be passed.”
          16                                      PRAYER FOR RELIEF
          17           Churchill Downs Technology asks this Court to order appropriate relief,
          18     including, but not limited to, the following:
          19           a. enter declaratory judgment stating that TOC’s invocation of California
          20                 Business and Professions Code section 19604 is invalid and unenforceable
          21                 against Churchill Downs Technology, including the provisions requiring that
          22                 Churchill Downs Technology accept a lower hub fee rate as proposed by
          23                 TOC, abandon its hub agreement with Santa Anita Park, or proceed to
          24                 arbitration;
          25           b. enter an injunction prohibiting TOC from utilizing California Business and
          26                 Professions Code section 19604 provisions against Churchill Downs to force
          27                 it to accept a lower hub fee rate as proposed by TOC, abandon its hub
          28                 agreement with Santa Anita Park, and/or proceed to arbitration;

Gibson, Dunn &
Crutcher LLP                                                 20
                                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 21 of 22 Page ID #:21


            1        c. enter a declaratory judgment stating that, facially and as applied in this case,
            2           the provisions in California Business and Professions Code section 19604
            3           requiring that Churchill Downs Technology accept a lower hub fee rate as
            4           proposed by TOC, abandon its hub agreement with Santa Anita Park, or
            5           proceed to binding arbitration violate the Due Process Clause of the
            6           Fourteenth Amendment;
            7        d. enter a declaratory judgment stating that, facially and as applied in this case,
            8           the provisions in California Business and Professions Code section 19604
            9           requiring that Churchill Downs Technology accept a lower hub fee rate as
          10            proposed by TOC, abandon its hub agreement with Santa Anita Park, or
          11            proceed to binding arbitration violate the Due Process Clause of Article I,
          12            Section 7 of the California Constitution;
          13         e. enter a declaratory judgment stating that, facially and as applied in this case,
          14            the provisions in California Business and Professions Code section 19604
          15            requiring that Churchill Downs Technology accept a lower hub fee rate as
          16            proposed by TOC, abandon its hub agreement with Santa Anita Park, or
          17            proceed to binding arbitration violate the Contracts Clause of Article 1,
          18            Section 10 of the United States Constitution;
          19         f. enter a declaratory judgment stating that, facially and as applied in this case,
          20            the provisions in California Business and Professions Code section 19604
          21            requiring that Churchill Downs Technology accept a lower hub fee rate as
          22            proposed by TOC, abandon its hub agreement with Santa Anita Park, or
          23            proceed to binding arbitration violate the Contracts Clause of Article I,
          24            Section 9 of the California Constitution; and
          25         g. grant Churchill Downs Technology such additional or different relief as the
          26            Court deems just and proper.
          27
          28

Gibson, Dunn &
Crutcher LLP                                              21
                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:21-cv-00986-MCS-AFM Document 1 Filed 02/02/21 Page 22 of 22 Page ID #:22


            1    Dated: February 2, 2021
            2
            3                                       By: /s/ Scott A. Edelman
                                                        Scott A. Edelman
            4
            5                                            Attorney for Plaintiff
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                           22
                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
